DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dylan Adams on 11/30/2020 (this is the same examiner’s amendment that appeared in the notice of allowance dated 12-08-2020, and is re-stated herein since the amendment to claim 15 should still be applied).
The application has been amended as follows: 

Claim 15 should be:
15.  The method of claim 10, wherein determining the change from the first configuration comprises determining a displacement angle of one or both of the upper arm and lower arm of the leg actuator unit.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-26-2021 was filed after the mailing date of the Notice of Allowance on 12-08-2020.  The submission is in compliance with 

Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852